Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 2-4, 7-14,18,19, and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0057179 toYushin {"Yushin"), Regarding claim 2,7-10, 12,13, 18, 22, and 2.4, Yushin discloses particles for use in lithium ion battery systems that include. In one embodiment, the particles include an outer-most shell, 612, that is defined as a protective layer having impermeable to electrolyte solution, while having a core comprising porous conductive carbon and a high capacity lithium ion intercalating material as anode active material partially filling those pores. Yushin at paragraphs [0046], [0048], and [0080] and Fig. 6. Importantly, this layer, 612, is the only layer in Fig, 6. that Yushin expressly defined as a protective layer, and is also the only layer whose function is defined as protective In nature. Thus, the layer 612 being the only shell layer of the protective shell in Fig. 6, is also the innermost shell layer of the protective shell.
The high capacity anode active material maybe silicon, id. at paragraph [0048].
Figure 6 of Yushin includes a layer of carbon, 610, adjacent to the protective layer that has smaller pore diameters and thus providing the outer portion of the active core with better adhesive properties for application of additional layers. Thus, the core includes a high capacity anode active material that is concentrated towards the inner portion of the porous core, with an outer core layer, 610, of porous carbon having smaller pore diameters than the inner core portion and being devoid of the high capacity anode active material, id. at paragraph [0080] and Fig. 6. This outer layer of porous carbon, described in Yushin as simply being a layer allowing for better bonding of additional outer layers (i.e., it is not defined as a protective layer nor is its function protective in nature), extends from the inner surface of the only (and thus innermost) protective shell shown in Fig, 6, towards an particle and the outer-shell layer, id. at Fig. 6, Thus, the inner half of the core contains a higher average weight fraction of silicon active material and a larger average pore diameter than the outer half of the core does. Applicant discloses that silicon is an anode active material with a capacity greater than about 400 mAh/g and a melting point above about 250 C.
Further regarding claims 3 and 11, the inner carbon matrix of Yushin provides electrical conductivity amongst the inner active material particles in order to allow current to be carried to the surface of the particle, which is in contact with other composite particles making up the active material layer of Yushin. id. at paragraph [0046], Thus, the matrix acts as an electrical connection linking the individual composite particles together in a current conductive pathway to the current collector.
Further regarding claim 4, the inner carbon matrix holding the silicon active material is made of a single carbonized particle.
Further regarding claim 14, as noted above the outer most portion of the core includes carbon having smaller pores than the inner portion, thus the pores of the outer half of the core will have a different average orientation than those of the inner half which only includes the matrix carbon with its larger pore sizes.
Further regarding claim 19, the higher degree of porosity in the inner portion of the core will lead to a lower density than the outer half of the core with its lower porosity.
Further regarding claim 21, as noted above the outer shell of Fig. 6 in Yushin is impermeable to electrolyte solution. Although Yushin doesn't expressly state that it is permeable to lithium ions, it must remain permeable to lithium ions if the active material in the core of the particle is to function as a battery active material intercaiating/deintercalating lithium on discharge/charge cycling.
id. at paragraph [0067].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 15-17 and 20 is/are rejected under 35 U.5.C 103 as being unpatentable over Yusbin. Yushin is applied as described above. Further regarding claims 5 and 6, Yushin is silent regarding the specific electrical or ionic conductivity of the matrix material, Yushin does, however, disclose a desire to increase the electrical and ionic conductivity of its matrix and that high electrical and ionic conductivity of electrode material is desirable. Yushin at paragraphs [0006] and [0053]. Thus, the recited conductivity 
Further regarding claim 15, Yushin is silent regarding the specific amount of expansion the pores of the matrix may be able to accommodate. Yushin discloses the pores allow for expansion of the active material particles upon lithium intercalation, id. at paragraphs [0051], Yushin also discloses that not providing a means of accommodating such expansion can lead to mechanical or electrical degradation of the electrode material. Id. at paragraph [0006].  Yushin also discloses that energy density of electrode materials is critical to improving battery performance. Id. at paragraphs [0005] and [0006], Thus, in order to balance the need to provide pores to accommodate expansion thereby protecting against mechanical and/or electrical degradation against the need for high energy density, the person of ordinary skill in the art at the time of invention would have reason to experiment with the degree of porosity in the matrix material available for accommodating expansion.
Further regarding claim 16, Yushin discloses that the outer layer of porous carbon is more rigid than the inner material, thus establishing that the inner core matrix has sufficient ability to plastically deform in response to expansion of the active material, id. at paragraph [0074],
Further regarding claim 17, Yushin is silent regarding a specific weight fraction of active material in the composite material. However, as noted above, Yushin recognizes that conductivity, mechanical stability and energy density are ail properties that need to be balanced in order to arrive at a composite particle useful for a given application. Accordingly, balancing the amount of active material, which increases the energy density of the composite, relative to the amount of conductive matrix and other materials which aid in conductivity and mechanical strength, is considered to be within the realm of routine experimentation for the person of ordinary skill in the art In creating a composite suitable for a particular application.

The Office first notes that the carbon having smaller pores at the outer edge of the core may also be considered part of the matrix since it provides the conductive matrix supporting the active material particles. Moreover, as noted above, Yushin teaches that it is desirable to have this outer portion of carbon to be more rigid than the inner matrix in order to provide overall mechanical stability to the composite particles. Thus, the person of ordinary skill in the art at the time of invention would have reason to provide a carbon having more order in the outer half of the core in order to make this portion of the core more rigid, as compared to the inner half of the core.
Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. Applicant continues to argue that the carbon layer 610 should be considered part of the protective shell of Yushin, thus rendering it, rather than 612, the innermost shell layer of the protective shell of Yushin.  The Office disagrees.  Applicant points to language in Yushin describing layer 610 as an inner layer of a multi-layer composite shell.  However, the claim language still recites an innermost shell layer of a protective shell.  For the reasons of record, layer 610 should not be considered part of a protective shell, but rather should be considered part of the active portion of the composite particle of Yushin.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531.  The examiner can normally be reached on 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYATT P MCCONNELL/Examiner, Art Unit 1727